                                                                                  ROADWAY
                                                                                   SUITE715
                                                                                    NY10007
                                                                                  12 323 6922
                                                                                  12 323 6923
      LA\VFlltlI, P.LL C




                                        January 23, 2020

VIAECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:        United States of America v. Anthony Young
           19 Cr. 256 (SHS)



Dear Judge Stein:

           I was appointed counsel for Mr.           ursuant to the Criminal Justice Act
(CJA). Mr. Young pleaded guilty before Y: ur          rand sentencing was scheduled for
January 30, 2020. During the Presentence interview, Mr. Young disclosed some events
from his background that counsel believes would require a mitigation expert in order to
place those events in the proper context. The defense has found a mitigation expert who is
also a psychologist who has agreed to work on Mr. Young's case. The defense would
respectfully request an adjournment of sentencing until a date in early March 2020. No
other application to adjourn sentencing has been made. I apologize for the delay in making
this request. The Government does not object to this request.

                                               Respectfully submitted,

                                                       /s/               t"'-             , ~~
                                               Calvin H. Scholar   77J '{f'wt/,_~~O /"Ji -~
                                                                   ~(JN,~1-i-~              o(/ ,
cc :        United States Attorney for the
            Southern District of New York
                                                                                SO ORDERED I,~'/-~
